The opinion of the Court was delivered by
Gibson, C. J.
— Such a gift as this would certainly be void at law; for not only is the wife’s capacity to contract with her husband extinguished by the merger of her legal existence in his, but as her possession is, in contemplation of law, his possession, she is *499incapable of receiving from him that delivery and transfer of it, which is essential to this species of contract. But where a gift to the wife is reasonable, and not in fraud of creditors, equity sustains' it as a provision for her, to which the interposition of a trustee is not indispensable; yet in consideration of the facility with which evidence of it may be fabricated, resting, as it usually does, on the testimony of witnesses domesticated in the family, and tinctured with the prejudices and partialities of its members, a chancellor exacts clear and convincing proof of the act of donation and delivery, followed by the same custody that a wife has of her wardrobe or the ornaments that belong to her person: in fine, distinet proof of what would constitute a gift to any one else. In a case of the first impression, such as the present happens to be with us, it is excusable to re-assert these text-book principles as the law of the court.
That the coin in question was set apart from the husband’s banknotes, which he treated. as his proper money by locking them up in his desk and taking the key, has not been denied; at least the fact is borne out by every part of the evidence. This coin was kept in the lower part of a double-bottomed chest, of which the wife kept the key, but to which the husband had access at those times when he visited it to increase the hoard. What more decisive badge of ownership and possession could there be.? It is true that he went to the chest indifferently when she was present and when she was absent; but to have watched him on those occasions she may have thought would have evinced an unnatural distrust of one whose acts were intended to benefit her; for though he often put money into it, no witness speaks of having seen him take any out of it. That the parties lived on these terms of unreserved confidence, is a circumstance which corroborates the direct evidence of the gift; and that the husband had occasional access to the chest, is not more inconsistent with the wife’s possession than the same sort of access would have been to the place where she kept her apparel. In Northey v. Northey, (2 Atk. 77), where the question was whether certain jewels were part of the wife’s paraphernalia, and consequently whether she had retained them in her possession during the husband’s life, it was decreed for her, on proof that she had worn them six weeks before his death, and after he had specifically bequeathed them away from her, though he had kept them locked up in his bureau, where they were found by his executor, his custody being deemed her possession. That is a much stronger case than the present, in which the room-door was kept locked by the same key, and in which the wife’s general possession is proved by two uncontradicted witnesses.
The evidence of donation rests on the testimony of witnesses who prove not only tHe husband’s declarations of the fact, but acts done by him in conformity to it. Naked declarations of the sort are of less account than acts which, by reason of their greater *500notoriety, are less easily misrepresented or misunderstood. Such declarations are sometimes made for the sake of peace; sometimes with a view to future events; and sometimes with no definite purpose whatever, as where a horse, or anything else, is designated as the property of the wife or a particular child: these are idle or unsettled indications of an intended disposition, to which it would be rash to give the effect of proofs. But when they are found to have been acted on as the basis of a fixed determination, they assume a very different aspect. In the case under consideration, the husband kept his own money under lock and key, using it exclusively in the course of his business, and letting no necessity, however pressing, break in on the destined provision for his wife. And so sacred did he consider it, that rather than touch it at his utmost need, he raised money on his note put into bank for discount— a last resource, to which he had evinced, on other occasions, a peculiar repugnance. In lending or paying he parted with no coin, but contrived rather to get it in change, avowedly to increase the cherished store. Now to explain the drift of this, his several declarations to five different witnesses—that the coin was the money of his wife, and that it was collected for her separate use—as well as his declarations to others, that his kindred should not have his property at his death—come into the case with decisive effect. He was childless; and the gift was, not only a natural, but a proper one. This evidence would be sufficient proof of a gift to a stranger: then why not sufficient proof of a gift to one standing in a relation so intimate?
The appellees oppose to it the improbability of such a thing from a husband who is proved to have abused her, when he was drunk, with words and blows. Had it been proved that he did so when he was sober, there would have been matter in it; but the very consciousness of his brutality may have led him, in his moments of sobriety, to make the provision he did, in atonement of her wrongs; so that this feature of the case rather strengthens the evidence of the gift than weakens it. It is in proof that he treated her well when he was sober; and though drunkenness commonly transforms a civilized man into a savage, and a kind husband into a beast, the transformation seldom survives the debauch that occasioned it. The proof of its occasional occurrence, in this instance, is not enough to overbear the positive, distinct, and full proof of the fact it is adduced to encounter. The other exceptions are not sustained; but the item of #4500, charged as part of the husband’s estate, must be struck out of thfe auditor’s report, and the decree affirmed for the residue.
So decreed.